Citation Nr: 0936599	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which, in 
pertinent part, found that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for bilateral hearing loss.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, the Board must make an independent 
determination as to whether new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for left hearing loss before reaching the merits 
of the service connection claim.

In a September 2009 statement, the Veteran cancelled his 
scheduled hearing before the Board. The Veteran has not 
indicated that he wants his hearing rescheduled.  As such, 
the hearing request is deemed withdrawn.  38 C.F.R. § 
20.704(d)

In August 2008, the Veteran withdrew his appeal with respect 
to the issue of entitlement to service connection for an 
ankle injury.  In September 2008, the RO granted entitlement 
to service connection for right ear hearing loss.  Therefore, 
these issues are not before the Board.  38 C.F.R. § 20.204 
(2008).


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss was initially denied in a final June 1968 rating 
decision.  

2.  The evidence received since the June 1968 decision is not 
cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.

3.  Preexisting hearing left ear hearing loss was aggravated 
in the left ear during service.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for left ear hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.104, 20.1103 (2008).

2.  The criteria for service connection for left ear hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1111, 5103 (West 2002); 
38 C.F.R. § 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's decision reopening 
and granting the claim for service connection for left ear 
hearing loss, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Analysis

A rating decision becomes final if a notice of disagreement 
is not received within one year of notice of the decision.  A 
claim that has been finally denied in an unappealed rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Entitlement to service connection for bilateral hearing loss 
was denied in a June 1968 rating decision.  The RO determined 
that the evidence of record did not establish that the 
Veteran's pre-existing bilateral hearing loss was aggravated 
as a result of active duty service.  The Veteran initiated an 
appeal with respect to the denial of his claim, but the 
appeal was not perfected and the rating decision became 
final.  

The subsequently received evidence includes the report of a 
November 2005 private audiological examination.  The private 
audiologist opined that the Veteran's current hearing loss 
was related to noise exposure during active duty service.  
This evidence relates to an element necessary to establish 
service connection, namely a nexus between a current 
disability and service.  It is clearly new and material and 
the claim is reopened. 

Merits

Veterans are presumed to be in sound condition when accepted 
for service, except as to conditions noted on examination 
when accepted for service.  38 U.S.C.A. § 1111.  On the pre-
induction examination, the Veteran was noted to have a 50 
decibel hearing loss in the left ear at 4000 Hertz.  A 28 
decibel loss was noted in that ear at 3000 Hertz.  Because 
hearing loss was noted on the examination when the Veteran 
was accepted for service, the presumption of soundness is not 
for application.

The question in this case is whether the pre-existing 
disability was aggravated in service.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.306.  

The service medical records are confusing in this regard.  On 
examination for separation from service on August 14, 1967, 
the following results were reported:

Hertz	500	1,000	2,000	3,000	4,000

Right	-5	-5	5	20	30
Left	 	0	-5	5	25	25

The claims folder, however, also contains audiograms, some of 
which were undated and other which were dated in August 21, 
1967 that appear to show more severe hearing loss.

The Veteran underwent a hearing evaluation at Clinch Valley 
Hospital Clinic in January 1968.  Bone conduction testing 
showed an average loss of 58 decibels and a 47 percent loss 
of hearing.  Air conduction testing was interpreted as 
showing a 53 decibel loss and a 44 percent loss of hearing.  

Accompanying graphs appear to show the following decibel 
losses on bone conduction testing at the specified 
frequencies:

Hertz	500	1,000	2,000	3,000	4,000	

Left		50	50	45	50	65

Air conduction testing appeared to show the following decibel 
losses at the specified frequencies:

Hertz	500	1,000	2,000	3,000	4,000	

Left	 	50+	50+	55	50	55	

The Veteran was afforded a VA examination in June 1968.  It 
was indicated that hearing loss was noted, but no test 
results were included.  The examiner also found that there 
was a slight high frequency hearing loss on the audiograms at 
the time of the Veteran's separation from service.

In the November 2004 opinion, the private audiologist opined 
that the current hearing loss was related to service, the 
audiologist did not report any consideration of the fact that 
hearing loss was noted on the pre-induction physical 
examination.  Hence, the opinion provides an insufficient 
basis on which to decide the claim.

The Veteran was provided a VA audiological examination in 
August 2008.  The examiner reviewed the Veteran's service 
records, and provided a medical opinion against the claim.  
The examiner reasoned that although the Veteran was diagnosed 
with mild to moderate hearing loss during his examination for 
induction, the examination for separation showed hearing 
within normal limits, and therefore the Veteran's left ear 
hearing loss was not due to service.

Although the August 2008 VA examination report included a 
summary of the audiograms conducted during service, the 
examiner only addressed the results of the Veteran's 
induction and separation audiograms in the rationale for the 
provided medical opinion.  

Aggravation will be presumed if the disability underwent an 
increase during service, but aggravation will not be conceded 
if the disability underwent no increase.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.306.  The evidence is conflicting in this 
regard.  The separation examination findings would suggest 
that the pre-existing disability did not increase in severity 
during service, but other audiograms could be read as showing 
some increase, and the private hearing examination conducted 
only a few months after service shows much worse hearing loss 
than was documented at service entrance (even allowing for 
the possibility that some hearing results would require 
conversion from American Standard Units (ASA) to 
International Standard Units (ISO).

It is significant that the 2008 VA examiner found that right 
ear hearing loss was related to service based on the findings 
a few months after service, notwithstanding the normal 
findings at service separation.  The same logic would seem to 
dictate a finding that the left ear hearing loss was 
aggravated (although the examiner did not provide an opinion 
as to aggravation).

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the pre-existing left ear hearing loss was 
aggravated in service and that service connection is 
warranted for that disability.


ORDER

The claim for entitlement to service connection for left ear 
hearing loss is reopened.

Service connection for left ear hearing loss is granted.

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


